United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                            March 30, 2005
                             FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                                Clerk


                                   No. 04-11235
                                 Summary Calendar



      GEARY JOHNSON,

                                                     Plaintiff-Appellant,

                                       versus

      JO ANNE B. BARNHART, COMMISSIONER
      OF SOCIAL SECURITY,

                                                     Defendant-Appellee.


                    Appeal from the United States District Court for
                             the Northern District of Texas
                               (USDC No. 2:01-CV-250)
           _________________________________________________________


Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      We affirm the decision of the district court for the following reasons:

      1.      Substantial evidence in the record supports the Commissioner’s



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
         conclusion that Johnson’s condition does not meet a listed impairment,

         including Listing 1.05(C). Leggett v. Chater, 67 F.3d 558, 564 (5th

         Cir. 1995). Johnson has not shown that his condition satisfies each

         medical criterion of Listing 1.05(C). Sullivan v. Zebley, 493 U.S. 521,

         530 (1990).

    2.   Substantial evidence in the record supports the Commissioner’s

         assessment of Johnson’s residual functional capacity. 20 C.F.R. §

         404.1545(a)(1) (2005); Leggett, 67 F.3d at 564 (5th Cir. 1995).

         Substantial evidence supports the Commissioner’s conclusion that

         Johnson’s subjective complaints regarding the severity of his pain and

         his need to lie down for several hours a day were not entirely credible.

         Carrier v. Sullivan, 944 F.2d 243, 247-48 (5th Cir. 1991).

AFFIRMED.




                                      2